             1      Wendy L. Wilcox, Esq. (State Bar No. 193644)
                    John G. Wilcoxson, Esq. (State Bar No. 98292)
             2      SKANE WILCOX LLP
             3      1055 W. 7th Street, Suite 1700
                    Los Angeles, CA 90017
             4      Telephone: 213-452-1200 / Facsimile: 213-452-1201
             5      wwilcox@skanewilcox.com / jwilcoxson@skanewilcox.com /
                    mtamkin@skanewilcox.com
             6
                    Attorneys for Defendant FLUIDMASTER, INC.
             7
             8
                    Steven H. Yuster, Esq. (State Bar No.188444)
                    KULUVA, ARMIJO & GARCIA
             9      555 South Flower Street, Suite 600
            10      Los Angeles, CA 90071
                    Telephone: (213) 612-5335/ Facsimile: (213) 612-5712
            11
                    syuster@kuluva.com
            12      Attorneys for Plaintiff GREAT NORTHERN INSURANCE COMPANY
            13
                    Brendan B. Penney (State Bar No. 210919)
            14      SELMAN BREITMAN LLP
            15      11766 Wilshire Blvd., Sixth Floor
                    Los Angeles, CA 90025-6546
            16      Telephone: 310.445.0800 / Facsimile: 310.473.2525
            17      bpenney@selmanlaw.com
                    Attorneys for Defendants CHRONOMITE LABORATORIES, INC.
            18
            19                       UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
            20
                    GREAT NORTHERN INSURANCE       CASE NO. 4:20-cv-00746-PJH
            21      COMPANY, as subrogee of Katten
                                                   PARTIES’ STIPULATION TO
            22      Muchin Rosenman LLP,           REMAND CASE TO STATE COURT
            23                                     **AS MODIFIED BY THE COURT**
            24                  Plaintiffs,
            25      v.

            26      CHRONOMITE LABORATORIES,
            27      INC., a, California Corporation;
                    FLUIDMATER, INC., a California
            28
                    Corporation; and DOES 1 through 50,
                                                              1
                                    PARTIES’ STIPULATION TO REMAND CASE TO STATE COURT
4150 43832 4850-8320-1463 .v1
             1      inclusive,
             2
                                      Defendants.
             3
             4
             5
             6
             7
             8
             9              STIPULATION OF THE PARTIES TO REMAND CASE TO STATE
            10                                                 COURT
            11                  WHEREAS, on December 3, 2019, Plaintiffs GREAT NORTHERN
            12      INSURANCE COMPANY, as subrogee of Katten Muchin Rosenman LLP filed
            13      their Complaint for Damages in the Superior Court of the State of California, in and
            14      for that County of Alameda, Case No. RG19045359;
            15                  WHEREAS, on or about January 31, 2020, Defendant FLUIDMASTER, INC.
            16      filed in state court both an answer to Plaintiff’s Complaint and a Cross-Complaint;
            17                  WHEREAS, on or about January 31, 2020, FLUIDMASTER, INC. filed in
            18      the United States District Court, the Northern District of California, Notice of
            19      Removal of Action under 28 U.S.C. § 1441(b) on the basis of diversity of Plaintiffs
            20      and Defendants, assigned Case No. :4:20-cv-00746-PJH.
            21                  WHEREAS, unless the parties stipulate to remand this case to state court,
            22      Plaintiff GREAT NORTHERN INSURANCE COMPANY and Defendant
            23      CHRONOMITE LABORATORIES, INC., have advised that, pursuant to 28 U.S.C.
            24      § 1447(c), they will file a Motion to remand because removal solely based upon
            25      diversity jurisdiction is defective and improper under 28 U.S.C. § 1441(b)(2);
            26                  WHEREAS, in exchange for FLUIDMASTER, INC.’S stipulation to remand,
            27      Plaintiff GREAT NORTHERN INSURANCE COMPANY and Defendant
            28

                                                                    2
                                          PARTIES’ STIPULATION TO REMAND CASE TO STATE COURT
4150 43832 4850-8320-1463 .v1
             1      CHRONOMITE LABORATORIES, INC., will waive any monetary or other
             2      sanctions against FLUIDMASTER, INC.;
             3                  Therefore, the parties, Plaintiff GREAT NORTHERN INSURANCE
             4      COMPANY, Defendant CHRONOMITE LABORATORIES, INC., and Defendant
             5      FLUIDMASTER, INC., acting by and through their respective counsel of record, do
             6      hereby stipulate to remand this case to the Superior Court of the State of California,
             7      in and for that County of Alameda, Case No. RG19045359.
             8
             9      DATED: March 12, 2020                    SKANE WILCOX LLP
            10
            11
                                                      By:
            12                                               Wendy L. Wilcox, Esq.
            13                                               John G. Wilcoxson, Esq.
                                                             Attorneys for Defendant
            14
                                                             FLUIDMASTER, INC.
            15
            16
                    DATED: March 23, 2020             KULUVA, ARMIJO & GARCIA
            17
            18
            19
            20                                        By:
                                                             Steven H. Yuster, Esq.
            21                                               Attorneys for Plaintiff
                                                             FEDERAL INSURANCE COMPANY
            22
            23
            24                      March 24, 2020
                    DATED:                                   SELMAN BREITMAN LLP
            25
            26
                                                      By:
            27
                                                             Brendan B. Penney, Esq.
            28                                               Attorneys for Defendants CHRONOMITE
                                                             LABORATORIES, INC.
                                                                  3
                                        PARTIES’ STIPULATION TO REMAND CASE TO STATE COURT
4150 43832 4850-8320-1463 .v1
             1          (PROPOSED) ORDER PURSUANT TO THE STIPULATION OF THE
             2             PARTIES TO REMAND UNITED STATES DISTRICT COURT,
                       NORTHERN DISTRICT OF CALIFORNIA CASE NO. 4:20-cv-00746-PJH
             3           TO THE SUPERIOR COURT OF CALIFORNIA IN AND FOR THE
             4                  COUNTY OF ALAMEDA, CASE NO. RG19045359
             5                  Pursuant to the stipulation of the parties, by and through their respective
             6      counsel of record, it is hereby ordered that United States District Court, Northern
             7
                    District of California, Case No. 4:20-cv-00689-PJH *4:20-cv-0746-PJH* is hereby
             8      remanded to the Superior Court of California in and for the County of Alameda,
             9      Case No. RG19045359.
            10
                    DATED: _______________
                             April 3, 2020                            ____________________________
                                                                      /s/ Phyllis J. Hamilton
            11
            12                                                        Judge of the United States District Court
                                                                      Northern District of California
            13
            14
            15
            16
            17
            18
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28

                                                                    4
                                          PARTIES’ STIPULATION TO REMAND CASE TO STATE COURT
4150 43832 4850-8320-1463 .v1
